internal_revenue_service number release date index number ---------------- ------------------------------ ------------------------------------------- ---------------------------------------- in re --------------------- ---------------------- -------------------------------- department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-101038-04 date april legend taxpayer date taxpayer trust son granddaughter grandson son’s trust granddaughter’s trust grandson’s trust a partnership b c d e accounting firm year year dear ------------- --------------------------------------------------------------------------------- ------------------------- ----------------------- --------------------- --------------------------------------------------- -------------------- --------------------- ----------------------------- --------------------------------------------------------------------------------- ----------------------- --------------------------------------------------------------------------------- ----------------------- --------------------------------------------------------------------------------- ----------------------- ---- ------------------------------- ----------- ---- --------- --------- ------------------------------- ------- ------- this is in response to your letter dated date on behalf of taxpayer requesting an extension of time under ' g of the internal_revenue_code and ' sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer and taxpayer established the trust an irrevocable_trust for the benefit of their son granddaughter and grandson article iii paragraph provides for the creation of a separate irrevocable_trust son’s trust for the use and benefit of son during his lifetime then following his death continuing successive trusts for the use and benefit of son’s descendants article iii paragraph provides for the creation of a separate irrevocable_trust granddaughter’s trust for the use and benefit of granddaughter during her lifetime then following her death continuing successive trusts for the use and benefit of granddaughter’s descendants article iii paragraph provides for the creation of a separate irrevocable_trust grandson’s trust for the use and benefit of grandson during his lifetime then following his death continuing successive trusts for the use and benefit of grandson’s descendants article i paragraph provides generally that in any calendar_year each current income_beneficiary shall have the power to withdraw from the corpus of his or her trust property having a value equal to the value of the transfer to his or her trust during such year provided that the total amount that may be withdrawn shall not exceed the lesser_of i the maximum amount over which an individual may have a power_of_withdrawal without its lapse in such year being a release of such power under sec_2514 or ii the maximum amount excludable from a donor’s taxable_gifts for such year in respect of gifts to any donee under sec_2503 article ii paragraph provides in part that it is the grantors’ intention to allocate to each gift made to a trustee including the initial gift the proper amount of generation-skipping_transfer_tax_exemption available to the grantors so as to make the inclusion_ratio zero for such trust and for all continuing successive trusts article iv paragraph provides in part that the trustee may distribute the current or accumulated income and or corpus from a_trust to or for the use and benefit of the beneficiary thereof at such time or times and in such amounts as the trustee in the trustee’s sole discretion shall deem necessary to provide for the health education maintenance and support of such beneficiary in accordance with his or her accustomed manner of living article iv paragraph provides generally that each beneficiary shall have a non-general inter_vivos power to appoint at any time all or a part of the accumulated or undistributed_income and or corpus of his or her trust to taxpayer 1’s descendants other than him or herself article iv paragraph provides generally that each beneficiary shall have a non-general testamentary power exercisable alone and at any time to appoint all or any part of the accumulated or undistributed_income and or corpus of his or her trust to taxpayer 1’s descendants article iv paragraph provides in part that upon the death of the beneficiary of a_trust to the extent that the above inter_vivos and testamentary non-general powers of appointment are not effectually exercised by such deceased beneficiary all of the property then constituting such deceased beneficiary’s trust shall pass and be distributed as follows a if such deceased beneficiary has descendants surviving such trust property shall be divided and partitioned into as many equal portions as such deceased beneficiary shall have children then surviving and children who are deceased but have descendants then surviving b in the event such deceased beneficiary has no descendants surviving then such trust property shall be divided and partitioned into as many equal portions as such deceased beneficiary has brothers and sisters then surviving and brothers and sisters who are deceased but have descendants then surviving on date taxpayer made the following transfers one-half of a a percent limited_partnership_interest in partnership to son’s trust with a reported fair_market_value of dollar_figureb one-half of a c percent interest in partnership to granddaughter’s trust with a reported fair_market_value of dollar_figured and dollar_figuree cash to grandson’s trust taxpayer relied on accounting firm to prepare and file her year form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return taxpayer 1’s year transfers to son’s trust granddaughter’s trust and grandson’s trust were reported on the year gift_tax_return however no allocation of taxpayer 1’s gst_exemption was made in the process of preparing taxpayer 1’s year gift_tax_return accounting firm realized that taxpayer 1’s gst_exemption had not been allocated for transfers made by taxpayer in year taxpayer has requested the following rulings an extension of time under ' g and and to make allocations of taxpayer s gst_exemption with respect to the year transfers to son’s trust granddaughter’s trust and grandson’s trust that the allocations will be effective as of the date of the transfers to the trusts and that the allocations shall be made based on the value of the property transferred to the trusts as of the date of the original transfers sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make allocations of taxpayer s available gst_exemption with respect to the transfers to son’s trust granddaughter’s trust and grandson’s trust the allocations will be effective as of the date of the transfers and the gift_tax values of the transfers to the trusts will be used in determining the amount of gst_exemption to be allocated to the trusts the inclusion_ratio for the trusts should be determined under sec_2642 and sec_2642 these allocations should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal plr-101038-04 tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we have not expressed an opinion as to whether the transfers to son’s trust and granddaughter’s trust are subject_to an estate_tax_inclusion_period under sec_2642 in addition we express or imply no opinion regarding the value of the property transferred to son’s trust and granddaughter’s trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
